FLETCHER, Judge
(concurring in the result):
This case also does not require us to tamper with the decision of this Court in United States v. Hardy, 4 M.J. 20 (C.M.A.1977). See United States v. Blaylock, 15 M.J. 190, 196 (C.M.A.1983) (Fletcher, J., concurring in the result). Here, the subordinate convening authority was not coerced nor did he even withdraw these charges from the level of special court-martial jurisdiction. Moreover, both convening authorities referred these charges to the same level of court-martial jurisdiction. Article 19, Uniform Code of Military Justice, 10 U.S.C. § 819. As to the claim that the superior convening authority abused his discretion by his referral action, I do not believe appellant has met his burden of proof on this matter. See United States v. Villines, 13 M.J. 46, 55 (C.M.A.1982).